                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MARIA UCHYTIL, on behalf of the United              CASE NO. C12-2091-JCC
      States of America,
10                                                        MINUTE ORDER
11                           Plaintiff,
                 v.
12
      AVANADE INC., a Washington corporation, et
13    al.,
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ joint status report and request for time
19   to file documents related to the settlement and dismissal of this action (Dkt. No. 228). Having
20   thoroughly considered the joint status report and relevant record, the parties are hereby
21   ORDERED to file a motion for approval of the settlement agreement and for dismissal of this
22   action on or before January 25, 2019.
23          DATED this 22nd day of January 2019.
24          //
25          //
26          //

     MINUTE ORDER
     C12-2091-JCC
     PAGE - 1
                    William M. McCool
 1                  Clerk of Court
 2                  s/Tomas Hernandez
 3                  Deputy Clerk

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C12-2091-JCC
     PAGE - 2
